Oliver, Presiding Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for plaintiff and the Assistant Attorney General, attorney for the United States, that as to the Christmas trees covered by the appeals listed in annexed schedule there was no “foreign value” as such value is defined in section 402-c, tariff act of 1930, and that the prices at the time of exportation to the United States, at which such merchandise was sold or freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus the cost of all coverings and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was as follows:



It is further stipulated that the appeals may be deemed submitted upon this stipulation.
It is further affirmed by the undersigned, Geo. R. Tuttle, member of the firm of Lawrence & Tuttle, counsel for plaintiff, that he has personally examined these appeals, and of his own knowledge certifies that they have been duly signed and filed within the statutory time.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis *855for the determination of the value of the merchandise here involved and that such values are as follows:



Judgment will be rendered accordingly.